Hornby, J.,
delivered the opinion of the Court.
This is an application by Wilfred J. Meyers for leave to appeal from the denial of a writ of habeas corpits by Raine, J., of the Circuit Court for Baltimore County.
The petitioner, who was represented by court-appointed counsel, pleaded guilty in the Circuit Court for Wicomico County (Taylor, J.) to an indictment for assault with intent to kill his wife, and was sentenced to fifteen years in the Maryland Penitentiary. Subsequently, the sentence was reduced to ten years, and the petitioner was transferred to the House of Correction.
Judge Raine properly ruled that the petitioner was not entitled to a writ of habeas corpus because bail was denied, because a speedy trial was not afforded the accused, and because a preliminary hearing was not held, all of which grounds, having occurred prior to conviction, cannot be raised on habeas corpus. The application was also properly denied for the reason that, after a plea of guilty, a prisoner is not entitled to release from custody because he claims that the confession was not voluntary. Hanson v. Warden, 198 F. 2d 470 (4th Cir. 1952); Wagner v. Warden, 205 Md. 648, 109 A. 2d 118 (1954).
With respect to the additional complaint, overlooked by Judge Raine as well as the Attorney General, that the petitioner was held without being permitted to see his friends or a lawyer, we have repeatedly said that being held incommunicado prior to trial cannot be raised on habeas corpus after conviction.

Application denied, with costs.